68 F.3d 478
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Michael BROWNLOW, Appellant,v.Michael A. CARR, Circuit Court Clerk, Greene County, MO;Thomas K. McGuire, Jr., Circuit Court Judge, Greene County,Missouri;  Jane Doe, I--IV, Circuit Court Deputy Clerks,Green County, Missouri, Appellees.
No. 95-1450.
United States Court of Appeals, Eighth Circuit.
Oct. 13, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Michael Brownlow appeals from the district court's1 order granting defendants' motion for summary judgment in this 42 U.S.C. Sec. 1983 action.  Having reviewed the record and briefs, we conclude that no reversible error appears and that an opinion would lack precedential value.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Russell G. Clark, United States District Judge for the Western District of Missouri